UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6972



MALCOLM WRIGHT, a/k/a Malcolm Y. Azariah,

                Plaintiff - Appellant,

          v.


CHARLES W. MCCURRY; JOHN DOE, #1; ROBERT UHREN, M.D.;
MCCLELLEN, (first name unknown); CAPELUPPO, (first name
unknown),

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00206-GCM)


Submitted:   July 22, 2008                  Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcolm Wright, Appellant Pro Se. Elizabeth F. Parsons, Assistant
Attorney General, Raleigh, North Carolina; Elizabeth Pharr
McCullough, YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Malcolm Wright seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.          We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

May 18, 2007.     The notice of appeal was filed on May 28, 2008.*

Because Wright failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We deny Wright’s motion for appointment of counsel.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 DISMISSED

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                  - 2 -